COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §                No. 08-16-00099-CR
IN RE: SERGIO GALLARDO,
                                                §            ORIGINAL PROCEEDING
                     Relator.
                                                §           ON PETITION FOR WRIT OF

                                                §                   MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Francisco X. Dominguez, Judge of the 205th District Court of El Paso,

Texas, and the El Paso County District Clerk, and concludes that Relator’s petition for writ of

mandamus should be denied.        We therefore deny the petition for writ of mandamus, in

accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.